Scott, J.,
delivered the opinion of the Court.
Murdock was indicted and convicted for having in his possession counterfeit coins, with intent to utter them as true. The offence was not charged to have been done feloniously, nor was that word used in the indictment. The judgment was arrested, and the State has sued out this writ of error.
The having in one’s possession counterfeit coins, with intent to utter them as true, is made a felony by our statute. Every offence which is *732made a felony by statute, must be charged to have been done feloniously, whether it was a felony by' common law or not. The word feloni-ously is indispensably necessary in all indictments for felony; whether statutory or by common law.
The other Judges concurring, the judgment will be affirmed.